NUMBER 13-13-00371-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

PETER ANTHONY TRAYLOR,                                                                   Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                       On appeal from the 366th District Court
                             of Collin County, Texas.


                                ORDER TO FILE BRIEF
               Before Justices Rodriguez, Garza, and Benavides
                               Order Per Curiam

        Appellant, Peter Anthony Traylor, filed a notice of appeal with this Court from his

conviction in trial court cause number 366-82774-2010.1 Appellant’s brief was originally



1This case is before the Court on transfer from the Fifth Court of Appeals in Dallas pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West
2005).
due on November 13, 2013. Counsel filed a motion for extension of time until December

13, 2013, which was granted by the Court. On January 6, 2014, the Clerk of the Court

notified appellant’s counsel that the brief had not been filed and requested a response

within ten days. Appellant failed to file a motion or otherwise respond within the requisite

period of time.

       Accordingly, on February 19, 2014, the Court abated and remanded the matter to

the trial court, in accordance with Rule 38.8(b)(2) of the Texas Rules of Appellate

Procedure, to allow the trial court to conduct a hearing to determine whether appellant

desired to prosecute his appeal, whether the appellant was indigent, or if not indigent,

whether retained counsel had abandoned the appeal, and to make appropriate findings

and recommendations. If the appellant was indigent, we directed the trial court to take

such measures as were necessary to assure effective representation of counsel.

       The Court received a supplemental clerk’s record on June 3, 2014, containing the

trial court’s findings that appointed counsel could file a brief in this matter by July 8, 2014.

Accordingly, on June 6, 2014, we notified the parties that the appeal was reinstated and

that appellant’s brief was due to be filed by July 8, 2014. On July 15, 2014, the Court

notified counsel that the brief had not been filed and requested a response within ten

days. Counsel has nevertheless failed to file either a response or an appellate brief in

this matter.

       We have already abated this matter once because of the tardiness of appellant’s

brief. Accordingly, the Honorable William L. Schultz, IS ORDERED to file the appellate

brief with the Court on or before September 8, 2014.


                                               2
       If counsel fails to file the brief within the foregoing specified period of time, the

Court will act appropriately to ensure that appellant’s rights are protected. TEX. R. APP.

P. 38.8(b)(4). Specifically, the Court will abate and remand this matter to the trial court

with instructions to appoint new counsel.

       It is so ORDERED.

                                                 PER CURIAM


Do not publish
Tex. R. App. P. 47.2(b).

Delivered and filed the
22nd day of August, 2014.




                                             3